
	

113 SRES 60 IS: Supporting women’s reproductive health.
U.S. Senate
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 60
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2013
			Mrs. Boxer (for herself,
			 Mrs. Shaheen, Mr. Lautenberg, Mr.
			 Brown, and Mr. Blumenthal)
			 submitted the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Supporting women’s reproductive
		  health.
	
	
		Whereas access to comprehensive reproductive health care
			 is critical to improving the health and well-being of women and their
			 families;
		Whereas access to affordable contraceptives and medically
			 accurate information prevents unintended pregnancies, thereby improving the
			 health of women, children, families, and society as a whole;
		Whereas title X of the Public Health Service Act (42
			 U.S.C. 300 et seq.) and the Medicaid program under title XIX of the Social
			 Security Act (42 U.S.C. 1396 et seq.) cover health care and family planning
			 services for millions of women and men who do not have other insurance
			 coverage, with the Medicaid program alone covering 71 percent of publicly
			 funded family planning services and more than 40 percent of all births in the
			 United States;
		Whereas women need access to comprehensive, affordable
			 insurance that covers family planning services, prenatal and postnatal care,
			 miscarriage management, labor and delivery services, and abortion; and
		Whereas the lack of adequate prenatal care increases the
			 risks of infant and maternal mortality and preterm birth, which cost our health
			 care system approximately $26,000,000,000 annually: Now, therefore, be
			 it
		
	
		That the Senate supports efforts
			 to—
			(1)ensure that women
			 have access to contraception, other preventive services, and medically accurate
			 information necessary to make health care decisions;
			(2)ensure that the
			 millions of women who rely on title X of the Public Health Service Act (42
			 U.S.C. 300 et seq.), the Medicaid program under title XIX of the Social
			 Security Act (42 U.S.C. 1396 et seq.), and non-profit providers like Planned
			 Parenthood continue to get cancer screenings, birth control, and other
			 essential health care services;
			(3)ensure that women
			 have access to affordable insurance coverage for all pregnancy-related health
			 care needs; and
			(4)reduce health
			 disparities between men and women and among women of different races,
			 ethnicities, and sexual orientations.
			
